Case 4:17-cv-02818 Document 38-43 Filed on 01/16/19 in TXSD Page 1 of 9




     EXHIBIT V




                                                        APPENDIX 0384
        Case 4:17-cv-02818 Document 38-43 Filed on 01/16/19 in TXSD Page 2 of 9
     "A TIENTION: You are reading a REDACTED copy of the record. Do not share with anyone not entitled under confidential laws.·



                                  ()AIG\NAl.
                                                                                                       FILED
                                                                                                                                          f.7
                                                  NOTICE: TIDS DOCUMENT
                                                                                                             Chris Daniel
                                                                                                            • District Clerk
                                                                                                                                          lI')V ·1
                                                                                                                                                if'l;
                                                 CONTAINS SENSITIVE DATA

          KAMMA MANGRAM 176-7                                                                  :_:_J_"~_:._!._,_!_~:_-~_1-fl'"-
          DEEDRA POWELL 176-7                                                                                    D•puty
                                                   CAUSE NO. 2015-0379SJ

          IN THE INTEREST OF                                                         IN THE DISTRICT COURT OF

                                                                                          HARRIS COUNTY, TEXAS

          CHILDREN                                                     314TH JUDICIAL JUVENILE DISTRICT                                   ~UP,$
                                          FINAL DECREE FOR TERMINATION
          On June 23, 2016, came on to be heard before thls Court Petitioner's Suit To Termiru:tte The
          Parent-Child Relationship.

           t.       Appearances

                    1.1.    The Department of Family and Protective Services (''the Department") appeared
                            through KAMMA MANGRAM, caseworker, and by attorney, DAN-PHI V.
                            N~UVEN, and announced ready.

t.                  1.2.    Respondent Father, TRANG VU, SSN                 appeared in person and
                            through Attorney of Record, SHANDON PHAN, and announced ready.

                    1.3.    Also appearing was MICHAEL FRANCIS CRAIG, appointed by the Court as
                            Attorney Ad Litem for the children the subject of this suit.

                    1.4.    Toe Court finds that TUYET TRAN, the Mother ofthe children,                       PIIIIII ~
                            AND ~             '11111111, is deceased.
          2.        Fiodinp
                    2. I.   The Court, having examined the record and heard the evidence and argument of
                            counsel, finds that this Court has jurisdiction of this case and of all the parties and
                            that no other court has continuing, exclusive jurisdiction of this case.

                    2.2.    The Court, having examined the record and heard the evidence and argument of
                            counsel, finds that the State of TeJ<as has jurisdiction of this case pursuant to
                            Subcha.ptcr C, Chapter 152, Texas Family Code, by virtue of the fact that Texas is
                            the home state of the children.

                    2.3.    All persons entitled to citation were properly cited or filed a duly executed waiver
                            of citation herein.                                         ·


                                                                      RECORDER'S MEMORANDUM
                                                                      This instrument is of poor quality           2D15-lm95.II 314111
            Page1                                                           at the time of imaging                  Julye. 2015 (9ilad}




     TRAN 1144                                        CONFIDENTIAL                                         APPENDIX 0385
                                                                                                                     001008
        Case 4:17-cv-02818 Document 38-43 Filed on 01/16/19 in TXSD Page 3 of 9
     "A TIENTION: You are reading a REDACTED copy of the record. Do not share with anyone not entitled under confidential laws.·




e                      2.4.   The court finds that order sufficiently defines the rights and duties of the parents
                              of the children

          3.           Jury

                       A jury was waived, and all questions of fact and of law were submitted to the Court.

          4.           Rec:ord

                       The record of testimony was du.Jy reported by JULIA RANGEL.

          5.           The Cblldre11



                       5.1.
                                              Sex:
                                       Birth Date:
                                                      ....
                       The Court finds that the following childn:n are the subject of this suit:

                                            Name:
                                                      FEMALE




                                                      .....
                         Social Security Number:
                                 Present Residence:   OWN HOME

                       5.2.                Name:                     ~
                                             Sex:      MALE
                           .           Birth Date:
                         Social Security Number:
l'                               Present Residence:    OWN HOME


           6.          Findings as to the Mother: TUYET TRAN:
                       The Court finds that the Mother, TUYET TRAN, of the children, . . . . . ~
                       AND , . . ~., is DECEASED.                       ·

           6.          Establishment or Paternity: TRANG VU

                       IT IS ORDERED AND DECREED that TRANG VU is, and he is hereby declared to
                       be. the father of the children, . . . . . 111111111 AND , . . . . . .. born to. the
                       mother, TUYET TRAN, and that the parent-child relationship between said father and
                       said children is established for all purposes.
           7.          Termiution of Respondeat Father TRANG VU'S Parental Rights

                       7.1.      The Court finds by clear and convincing evidence th.a~ termination ~ nt-
                                 chlld relatio~tween TRANG VU and the children,                    iallllliall
                                                                                                      AND
                                 . _ . . . _, is in the children's best intetest.

                       7.2.      Fmthcr,·the Court finds by clear and convincing evidence that TRANG V.U has:



                                                                                                               20154379SJl3~1h
               Page2                                                                                           July 6, 2016 ~inad)




     TRAN 1145                                        CONFIDENTIAL                                   APPENDIX 0386
                                                                                                               001009
   Case 4:17-cv-02818 Document 38-43 Filed on 01/16/19 in TXSD Page 4 of 9
"ATIENTION: You are reading a REDACTED copy of the record. Do not share with anyone not entitled under confidential laws.·




                        7.2. l. executed an unrevoked or irrevocable affidavit of relinquishment of
                                parental rights as provided by Chapter 161, Texas Family Code;

                 7.3.   IT IS THEREFORE ORDERED AND DECREED that the ~t·cbild
                        ~e~ between TRANG VU and the children,            ~ AND            Jialll
                        DIIIIIIIII ~ , is finally and forever terminated.
     8.          Managing Conservatonhip of the Children

                 8.1.   The Court finds that (1} appointment of a parent or both parents as ~
                        conservator would not be in the best interest of the children,              rtllllllll -._
                        AND ~ 111111111, because the appointment would significantly impair
                        the children's physical health or emotional development; and (2) it would not be
                        in the best interest of the children to appoint a relative of the children or another
                        person as managing conservator.

                 8.2.   IT IS THEREFORE ORDERED AND DECREED that the DEPARTMENT
                        OF FAMILY AND PROTECTIVE SERVICES!~ Sole Managing
                        Conservator of the children,     rtllllllll
                                                                111111111 AND DIIIIIIIII ~    . with the
                        rights and duties specified in § l S3.371, Texas Family Code and the Court finds
                        this appointment to be in the best interest of the children.

                 8.3.   In addition to these rights and duties listed in§ 153.371, Texas F!llllily Code. IT
                        IS ORDERED that the Department is authorized to consent to the medical care
                        for the children,   Jialll
                                              ~ AND ~ ~ under § 266.004,
                        Texas Family Code.

                 8.4.   IT IS FURTHER ORDERED AND DECREED that the DEPARTMENT OF
                        FAMILY AND PROTECTIVE SERVICES shall, each twelve months after the
                        date of this order, file with the Court a report of facts concerning the children's
                        welfare, including the children' s whcn:abouts and physical condition, as required
                        by§ 153.375, Texas Family Code.

      9.         Ri&bts and Duties of the Noo-Pareat Sole Managing Cooservator:
                                                                      .                         .
                 IT IS ORDERED AND DECREED that the Sole Managing Conservator shall have the
                 following rights and duties subject only to any rights granted herein to any Posscssory
                 Conservator as pursuant to Texas Family Code.

                 9.1.   The right to have physical possession and to direct the moral and religious
                        training of the children;

                 9.2.   The duty of care, control, protection, and reasonable discipline oftbe children;

                 9.3.   The duty to provide the children with clothing, food, shelter,                education. and
                        medical, psychological, and dental care;




                                                                                                         .2015-03795J /31411
        Page )                                                                                            July 6, 2016 (gilad)




TRAN 1146                                        CONFIDENTIAL                                  APPENDIX 0387
                                                                                                         001010
   Case 4:17-cv-02818 Document 38-43 Filed on 01/16/19 in TXSD Page 5 of 9
"ATIENTION: You are reading a REDACTED copy of the record. Do not share with anyone not entitled under confidential laws."




                 9.4.        The right to ~nsent for the children to medical, psychiatric, psychological,
                             dental, and surgical treatment and to have access to the children's medical records;
                 9.5.        The right to receive and give receipt for payments for the suppon of the children
                             and to hold or disburse funds for the benefit of the children·
                                                                                            '
                 9.6.        The right to the services and earnings of the children;
                 9.7.        Th~ right to consent to marriage and to enlistment in the armed forces of the
                             Uruted States;
                9.8.        Thbe rig~t to repn;seqtthe children in. lci!:al acliQo and to make other decisions of
                            su stanha11egal s1gruficance concerrung""tlie cm1aren;

                9.9.        Except when a guardian of the children's estate or a guardian or attorney ad litem
                            has been appointed for the children, the right to act as an agent of the children in.
                            relation to the children's estate if the children's action is required by a state, the;
                            United States, or a foreign government;

                9.10. The right to designate the primary residence of the children and to make decisions
                      regarc;ling the children's education; and
                9.11. lfthe parent-child relationship has been tenninated with respect to the parents, or
                      only living parent, or if tlmc is no living parent. the right to consent to the
                      adoption of the children and to make any other decision concerning the child that
                      a parent could make.

                9.12. The right to receive infonnation from             any
                                                                     other conservator of the children
                      concerning the health, education, and welfare of the children.

                9.13. The right to consult with school officials concerning the children's welfare and
                      educational status and to attend school activities.

                9.14. The right to be designated on the children's records as a person to be notified in
                      case of an emergency.
      10.        lntentate Compact

                 The Court finds that the Petitioner has filed a verified allegation or statement regarding
                 compliance with the Interstate Compact on the Placement of Children as required by
                 § l 62.002(bXI) of the Texas Family Code.

      11.        Contmuadon of Court-Ordered Ad Litem or Advocate

                 11.1.. The Court finds that the children the subject of this suit will continue in care, and
                        this Court will continue to review the placement, progress and welfare of the
                        children.



        F"tnal Oeaee For Tennina11on                                                                     201s.o:Jl9SJ 1314111
                                                                                                          July 6, al16 (glllal)




TRAN 1147                                          CONFIDENTIAL                                 APPENDIX 0388
                                                                                                          001011
   Case 4:17-cv-02818 Document 38-43 Filed on 01/16/19 in TXSD Page 6 of 9
"ATTENTION: You are reading a REDACTED copy of the record. Do not share with anyone not entitled under confidential laws."




                11.2.      IT IS THEREFORE ORDERED AND DECREED that MICHAEL
                           FRANCIS CRAIG, earlier appointed as Attorney Ad Litem to represent the
                          children, is continued in this relationship for the purposes of representing the
                          child at the Review Placement Hearings that may be held after the final
                          disposition of this suit as authorized by §107.016, Texas Family Code.

      12.       Expirstion of Ad Litems and Other Appointments

                IT IS ORDERED AND DECREED that each Attorney Ad Litem and
                Attorney/Guardian Ad Litem and any other appointments not specifically retained above
                in this decree that have been made by this Court in this case do not conclude with the
                signing of this final judgment. These appointments continue until this case is final. This
                case is not final until this Coun·s plenary jurisdictic;,n from this final judgment expires,
                and all appeals, if any, have concluded. In other words, even though this judgment is
                final, the attorneys appointed in this case have a continuing legal and ethical obligation to
                represent their client's interests in this case to .final disposition, whlch could include the
                provision of legal services in coMection with post-judgment motions or an appeal.
                Notwithstanding the legal representation provided after this final judgment is signed, the
                attorneys appointed in thls case are not appointed to provide legal representation for
                Placement Review Hearings held pursuant to Chapter 263 of the Family Code, and shall
                not do so pursuant to their appointments by this Court.

      13.       Dismissal of Other Court-Ordered Relationship

                Except as otherwise provided in this order, any other existing cowt-ordered relationships
                with the children the subject of this suit are hereby tenninated and any parties claiming a
                court-ordered relationship with the children are DISMISSED from this suit.

      14.       Discharge from Discovery Retention Requirement

                IT IS ORDERED AND DECREED that the parties and their respective attorneys are
                discharged from the requirement of keeping and storing the documents produced in this
                case in accordance with rule l 9 l .4(d) of the Texas Rules of Civil Procedwe.

      15.       Next Placement Review Hearing

                Pursuant to § 263.501, Tex~ Family Code, the Court determines that the date that the
                next placement review hearing is set on September 13, 2016, at 9:00 AM in the 314th
                Judicial District Cowt of Harris County in Houston, Texas.

      16.       Denial of Otller Relief

                IT IS ORDERED AND DECREED that all relief requested in this case and not
                expressly granted is denied.




        Final DttJw For Teminalion                                                                       2015'03795J / 3141h
        Pages                                                                                             JIiiy 6.21)16 (ginllcl)




TRAN 1148                                        CONFIDENTIAL                                  APPENDIX 0389
                                                                                                         001012
       Case 4:17-cv-02818 Document 38-43 Filed on 01/16/19 in TXSD Page 7 of 9
    "ATIENTION: You are reading a REDACTED copy of the record. Do not share with anyone not entitled under confidential laws."




          17.      WARNING: APPEAL OF FINAL ORDER, PURSUANT TO§§ 263.405, TEXAS
                   FAMILY CODE:

                  A PARTY AFFECTED BY                  nus
                                            ORDER HAS THE RlGHT TO APPEAL. AN
                  APPEAL IN A SUIT IN WIDCH TERMINATION OF THE PARENT-CHILD
                  RELATIONSHIP IS SOUGHT IS GOVEREND BY THE PROCEDURES FOR
                  ACCELERATED APPEALS IN CML CASES UNDER THE TEXAS RULES OF
                  APPELLATE PROCEDURE. FAILURE TO FOLLOW THE TEXAS RULES OF
                  APPELLATE PROCEDURE FOR ACCELERATED APPEALS MAY RESULT IN
                  THE DISMISSAL OF THE APPEAL.

          18.      NOTICE TO ANY PEACE OFFICER OF THE STATE OF TEXAS:

                   YOU MAY USE REASONABLE EFFORTS TO ENFORCE THE TERMS OF
                   CHILD CUSTODY SPECIFIED IN THIS ORDER. A PEACE OFFICER WHO
                   RELIES ON THE TERMS OF A COURT ORDER AND THE OFFICER'S
                   AGENCY ARE ENTITLED TO THE APPLICABLE IMMUNITY AGAINST ANY
                   CLAIM, CML OR OTHERWISE, REGARDING THE OFFICER'S GOOD
                   FAITH ACTS PERFORMED IN THE SCOPE OF THE OFFICER'S DUTIES lN
                   ENFORCING THE TERMS OF THE ORDER THAT RELATE TO CHILD
                   CUSTODY. ANY PERSON WHO KNOWINGLY PRESENTS FOR
                   ENFORCEMENT AN ORDER THAT IS INVALID OR NO LONGER IN EFFECT
~                  COMMITS AN OFFENSE THAT MAY BE PUNISHABLE BY CONFINEMENT
                   IN JAIL FOR AS LONG AS TWO YEARS AND A FINE OF AS MUCH AS 10.000.
l
I


                                               Jll ,2. S2D16
          SIGNED this - - day or _ _ _ _____:, 2016




                                                                       ~


                                                                                                             20t$-43795J / 31-4!!1
                                                                                                              Ju~&, 2016 (gnad)




    TRAN 1149                                        CONFIDENTIAL                                  APPENDIX 0390
                                                                                                             001013
           Case 4:17-cv-02818 Document 38-43 Filed on 01/16/19 in TXSD Page 8 of 9
        "A TIENTION: You are reading a REDACTED copy of the record. Do not share with anyone not entitled under confidential laws.·




                an•Plli • Ni:uycn
              Attorney for Petitioner
              Department of Family and Protective Services
              lO 19 Congress, 15th Floor
              Houston, TX 77002-1700
             State Bar# 24068268
             email; danphi.nguyen@cao.hctx.net
             phone: 713-274-52io
             fax: 713-437-4700



              Michael Francis Craig
              Attomey Ad Litem for tbe Ch.ildren
              1533 W. Alabama St.. Ste. 100
              Houston, TX 77006
              State Bar# 24038842
              phone: 713-526-2226


lI
             fax·   17::r;; ")
              Sbandon Phan
              Attorney for the Father, Trang Vu
              11205 Bellaire Blvd., Ste B-31
              Houston, TX 77072
              State Bar# 24086794
              phone: 281 407-5622
              fax: 281 407-5623




.....
8




                                                                                                                  201S.Q37S5J 131411!
                Page7                                                                                              July 6, 201&(gilad)




        TRAN 1150                                        CONFIDENTIAL                                   APPENDIX 0391
                                                                                                                  001014
        Case 4:17-cv-02818 Document 38-43 Filed on 01/16/19 in TXSD Page 9 of 9
     "ATIENTION: You are reading a REDACTED copy of the record. Do not share with anyone not entitled under confidential laws."




           .. .·...-~f  HA~;·····...
                      ....... ~ ..

        :Oi
        . 0.
        :
            -  ~

         ../·"~u·····
             .
               ~
                   ···. .•..~-:
                   .•       C!o\...
                              % •
                            !-f!
                                         .
                                             -
        :. I;:.·..
            ~             ..: -c .:
         ... "'.J. •••              .•• ~ :
          •. ~ ••••           ••·• .,.{!> ...
           ••• ~J'.'4 ••·••·•• ~ ..-- ...
              ··... o f:l 4:. •••••
                    ···••··•··········
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this December 29, 20 J7


     Certified Document Number:                  71292981 Total Pages: 7




     Chris Daniel, DISTRlCT CLERK
     HARRIS COUNTY, TEXAS




   accordance ,vith Texas Government Code 406.013 electrooicaUy transmitted authenticated
 ocuments are valid. Jf there is a question regarding the validity of this document and or seal
please e~mail support@hcdistrictclerk.com




   TRAN 1151                                             CONFIDENTIAL                               APPENDIX 0392
                                                                                                              001015
